               Case 20-10766-BLS           Doc 798      Filed 08/05/21       Page 1 of 2




Hello. This is Dr. Rajeev Varma. Today is Wednesday, August 4, 2021 which is the 21st day since the
debtors counsel and the counsel for the senior noteholders submitted a motion to strike a 60(b) motion
by me on July 14, 2021 as well as an objection to the consideration of this motion. However, I had
discovered some very significant evidence on the morning of July 22, 2021 and I had emailed all the
counsels because of its significant gravity both to the case from a criminal perspective and also to
political stability given the significant tensions between our 2 federal parties or more likely one Federal
party or a subset of one Federal party against him at the majority of the electorate. I got no response at
all from the attorneys representing the aforementioned parties. That email will be exhibit A.
Furthermore another atypical and irregular event occurred on July 30, 2021 in which a man purportedly
an FBI agent who would not provide his name but said that he was from the Baltimore field office called
me and wanted to get further information. However, the this course was not of a professional quality
from this individual and it appeared that this was a individual that was posing as an FBI agent trying to
get information on the case given the high‐stakes white‐collar crime implications of this significant
federal bankruptcy case. This case as you know involves also enabling of bankruptcy fraud due to
corrupt W‐2 employees of the Federal Government including the United States trustee’s trial attorneys,
Andrew Vara, Clifford Fletcher, Judge Karen B Owens, Judge Christopher Sontchi , Judge Brendon
Linehan Shannon, and now quite possibly United States Attorney of Delaware Mr. David Charles Weiss. I
would also add a special agent by the name of “CJ” but his real name is Charles Andrew Neagle of who is
a temporary resident or currently in Bear Delaware. This is specifically emphasized given the fact that
the Baltimore FBI office and its resident agency satellite office in Wilmington have shown some
significant peculiarities and irregularities that are worrisome of a cover‐up of bankruptcy fraud by a
small subset of corrupt attorney(s ) and FBI special agents of related to this case. Folks, this is very
serious and this is not a joke. There is no question that there was an individual that posed as an FBI
agent over the phone and I have reconciled that number to a Ms. Matalyn Herrity who currently lives in
Martinsburg, West Virginia. I have spoken with her brother at length who is a Robert Marshall Herrity
age 31 of Gainesville Virginia. Robert Herrity and Matalyn Herrity are brother and sister. Matalyn Herrity
(or Matalyn Brooke Bonnes age 34) is married to a Mr. Matthew Paul Bonnes (age 36) also of
Martinsburg, West Virginia. Mr. Matthew Bonnes has worked and/or currently is working for the U.S.
Military. Both the Herrity siblings mentioned above are related to a Republican politican in Fairfax
County Government in Northern Virginia by the name of Pat Herrity. Mr. Pat Herrity concomitantly has a
lucrative federal contract with the Department of Defense incidentally. What I have presented here is
only a small piece of the puzzle with many suspects or people of interest ranging from
RI,CT,DE,NY,NJ,PA,MD,DC,VA,GA,SC and FL(namely the Jacksonville Metropolitan Area). There is no
question that there is significant criminal and civil RICO, conspiracy, mail fraud, wire fraud, perjury,
aiding and abetting fraud committed by debtors’ counsel, ad hoc’s counsel, Charles J. Brown, Michael
Busenkill, and others as well. Unjust enrichment as a charge/count has been committed by the private
equity purchasers. There are blatant conflict of interest issues as well. Folks this whole case has been
conducted by the Chapter 11 proponents, private equity purchasers, 3 Federal Jurists, 3 USTP trial
attorneys from Region 3 and of course the USTP executive director (Clifford Fletcher) fraudulently and
disgracefully by all these aforementioned parties. There is even a possibility of fraud committed by the
common stock equity holders (Mudrick and namely the person of interest Matthew Pietroforte). I now
wish to directly confer with the most senior leadership in the Department of Justice Merrick Garland and
perhaps the most senior leader in the Criminal Division federally Kenneth Polite. Mr. Garland has
inherited a Department of Justice that has a circumscribed subset of corrupt legal officers that I believe
               Case 20-10766-BLS            Doc 798      Filed 08/05/21       Page 2 of 2




is at an all time low in terms of integrity since the last time historically multiple corruptions of the DOJ
were discovered in volume (1972‐1977). He has a real challenge to clean up the corrupt subset of the
DOJ and I will assist him with concrete evidence of this in every way. I am very happy that Mr. Garland is
our U.S. Attorney General as none of these significant flaws in the DOJ will be addressed or fixed if a
William P Barr was still the AG. All this new evidence has come to light over the last few hours and
particularly the last 2 weeks. Hence, I am asking to extend the 21 day period of providing a response to
the 12(f) and objection motion filed by the debtors on July 14, 2021 for another 7(seven) days so that I
may incorporate a more comprehensive and thorough inclusion of this new admissible evidence as well
as getting the Central National personnel of the FBI and DOJ and US Attorney General involved given the
gravity of the situation and potential scope of the racketerring and essential white collar organized
crime. I wil submit a finalized and revised response to the objection and 12(f) motion by August 11,
2021. I do personally believe that the 12(b) motions submitted by the debtor’s counsel has been easily
defeated by my succinct and on point (however hurried and with style mistakes) response to their 12(b)
motions. I wll attach some exhibits to this memorandum. Thank you.



Sincerely,



Rajeev Varma, M.D.
